UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6730


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

CHRISTOPHER K. MULLINS,

                      Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.   John T. Copenhaver,
Jr., District Judge. (2:09-cv-00177; 2:04-cr-00011-JTC-1)


Submitted:   October 13, 2011             Decided:   October 17, 2011


Before SHEDD, AGEE, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas J. Gillooly, Charleston, West Virginia, for Appellant.
Steven Loew, Charles T. Miller, Monica Kaminski Schwartz,
Assistant United States Attorneys, Charleston, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Christopher K. Mullins seeks to appeal the district

court’s    order    accepting         the      recommendation         of   the    magistrate

judge and denying relief on his 28 U.S.C.A. § 2255 (West Supp.

2011) motion.           The order is not appealable unless a circuit

justice   or     judge       issues   a     certificate      of    appealability.           28

U.S.C. § 2253(c)(1)(B) (2006).                      A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by       demonstrating          that   reasonable      jurists        would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                   Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El        v.    Cockrell,       537    U.S.      322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                Slack,

529 U.S. at 484-85.             We have independently reviewed the record

and conclude that Mullins has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss

the    appeal.          We    also     deny         Mullins’s     pending        motion    for

appointment of counsel.               We dispense with oral argument because

the facts and legal contentions are adequately presented in the

                                                2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.



                                                                  DISMISSED




                                    3